DETAILED ACTION
Continued Examination under 37 CFR 1.114
1. 	A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed on June 22, 2021 in this continuation reissue application after final (AF) rejection mailed on March 22, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action mailed on March 22, 2021 is withdrawn pursuant to 37 CFR 1.114.  Applicant's AF Amendment (the “Amendment”) and the supplemental declaration and substitute statement in lieu of an oath or declarations for reissue patent application (forms PTO/SB/51S and PTO/AIA /07) filed on May 17, 2021 have been fully considered with the results set forth as follows.  
Response to Amendment
2. 	The Applicant's AF Amendment in compliance with the requirements of 37 CFR 1.173 filed on May 17, 2021 has been entered.  Claims 2-5, 11-14 and 18-19 are original, claims 1, 6-10, and 15-17 have been amended, and no new claims are added. Thus, claims 1-19 are pending and they are considered in this Office action. Of which, claim 1, 9 and 15 are independent claims.  
3. 	 The supplemental and/or substitute statements in lieu of an oath or declarations for reissue patent application (forms PTO/SB/51S and PTO/AIA /07) in compliance with the requirements of 37 CFR 1.163(a) and 1.175 filed on May 17, 2021 have been accepted and placed in the file record.  
Response to Arguments
4.  	Applicant’s arguments, see pages 8-12 of the Amendment, with respect to the rejections of claims 1-5, 7, 8 and 15-19 under 35 U.S.C. §§ 102 and/or 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Prior Art Reference
5. 	The cited prior art reference is:
  	● WO 2006/080201 A1 by MINEBEA CO LTD et al. (hereinafter “MINEBEA” or  
“WO2006080201”), published on March 8, 2006, and is listed as Cite No. 14 in the 
Foreign Patent Documents section of the IDS filed on Nov. 24, 2017.  
Claim Rejections - 35 USC § 102
6. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7. 	Claims 1-5, 7, 8, and 15-19 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by WO2006080201.
 	Regarding claim 1, WO2006080201 teaches a backlight assembly comprising: 
● a light source (a printed circuit board and a light emitting diode) 34, 36, see Figs.1 and 3, which emits light, wherein the light source comprises a printed circuit board (PCB) 34 and a light emitting diode (LED) 36;
● a light guide plate (LGP) 20 which receives the light emitted from the light source;
● a light source supporter (an aluminum head radiation plate) 18 comprising a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) 18a which is extended vertically from the first supporting portion (a bottom plane) and integrated with the first supporting portion, the first supporting portion comprising a supporting surface (an upper surface of the bottom plane), the second supporting portion 18a comprising a first surface and a second surface opposing the first surface, see Figs. 2 and 3; and 

    PNG
    media_image1.png
    687
    772
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    363
    776
    media_image2.png
    Greyscale

● a first receiving unit (a shield cover) 30 comprising a bottom portion (a bottom plane) and a lateral portion (a lateral plane) 30a which is extended vertically from the bottom portion and integrated with the bottom portion and accommodating the light guide plate 20 and the light source, see Fig. 3;
 	wherein the light source 34, 36 and the light guide plate 20 are disposed on the supporting surface (the top surface) of the first supporting portion (a bottom plane)
 of the light source supporter 18, see Fig. 3,
 	wherein the second surface of the second supporting portion (a wall) 18a of the light source supporter 18 is in direct contact with the lateral portion 30a of the first receiving unit 30, see Figs. 2 and 3, and
wherein a height of the second supporting portion 18a of the light source supporter 18 of the light source supporter is less than or equal to a height of the lateral portion 30a of the first receiving unit 30, see Fig. 3.
Claim 1 is therefore rejected.
Regarding claim 2, which depends from base claim 1, and further recites the limitation of “a middle frame”.  
WO2006080201 teaches all the limitations of claim 1, and further teaches a middle frame (a resin frame) 14, which is coupled to the first receiving unit (a shield cover) 30, wherein at least a portion (a bottom section) of the middle frame 14 is in direct contact with the light source supporter 18, see Fig. 3.
Regarding claim 3, which depends from claims 1 and 2, and further recites that “a portion of the U-shaped portion of the middle frame is disposed in the inner space”.  
WO2006080201 teaches all the limitations of claims 1 and 2 as noted above, and further teaches the middle frame (a resin frame) 14 comprises a U-shaped portion, and at least a portion of the U-shaped portion of the middle frame is disposed in the inner space.”, see Figs. 1 and 3.
Regarding claim 4, which depends from claims 1-3, and further recites that “wherein the middle frame further comprises a bent portion connected to the U-shaped portion and disposed on an optical sheet disposed on the light source and the light guide plate.” 
WO2006080201 generally teaches all the limitations of claims 1-3 as noted above, and further teaches the middle frame 14 further comprises a bent portion (a side frame) 14a connected to the U-shaped portion and disposed on an optical sheet disposed on the light source and the light guide plate, see Fig.1 and ¶s [0015] and [0019].
Regarding claim 5, which depends from base claim 1, and further recites the limitation of “wherein the light source supporter includes a metal plate.”  
WO2006080201 teaches all the limitations of claim 1 as noted above, and further teaches the light source supporter 18 is a metal plate (an aluminum heat sink plate), see Fig. 3 and ¶s [0015] and [0019].
  	Regarding claim 7, which depends from claim 1, and further recites the limitation of “wherein the light source is in direct contact with the first surface of the second supporting portion of the light source supporter.”  
 	WO2006080201 teaches all the limitations of claim 1 as discussed in claim 1 above, and further teaches the light source 34, 36 is in direct contact with the first surface of the second supporting portion 18a of the light source supporter 18, see Fig. 3, and ¶ [0020].
 	Regarding claim 8, which depends from claim 1, and further recites the limitation of “a reflective sheet interposed between the light guide plate and the supporting surface of the first supporting portion of the light source supporter.”  
 	WO2006080201 teaches all the limitations of claim 1 as discussed in claim 1 above.  Particularly, the light source supporter (an aluminum head radiation plate) 18 comprises a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) 18a, see Fig. 3; wherein the top surface of the first supporting portion (a bottom plane) is an aluminum surface, which is functioned as an aluminum reflective sheet, and is considered as a reflective sheet as claimed.  Moreover, a reflective sheet interposed between a light guide plate (LGP) and a light source supporter (or a housing/bottom cover) of a liquid crystal display device is normally a required feature, which is old and well-known feature in the liquid crystal display backlight art (e.g., US Pat. No. 7,270,464 issued to Nakayoshi et al. discloses, see Figs. 1 and 2, a reflective sheet 24 interposed between the LGP 18 and a light source supporter or rear Frame 26.)
	Regarding claim 15, WO2006080201 teaches a liquid crystal display 32, see Fig. 3, comprising: 
● a liquid crystal panel 24 which displays an image; and
● a backlight assembly comprising: 
 	- a light source (a printed circuit board and a light emitting diode) 34, 36 disposed adjacent to an edge portion of the liquid crystal panel 24, see Figs.1 and 3, wherein the light source comprises a printed circuit board (PCB) 34 and a light emitting diode (LED) 36;
- a light guide plate (LGP) 20 which emits light to the liquid crystal panel 24;
- an optical sheet disposed between the light guide plate and the liquid crystal display panel, see ¶ [0015].
- a first receiving unit (a shield cover) 30 comprising a bottom portion (a bottom plane) and a lateral portion (a lateral plane) 30a which is extended vertically from the bottom portion and integrated with the bottom portion and accommodating the light guide plate 20 and the light source 34, 36, see Fig. 3;
- a light source supporter (an aluminum head radiation plate) 18 which supports the light source 34, 36 and the light guide plate (LGP) 20, the light source supporter comprising a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) 18a which is extended vertically from the first supporting portion and integrated with the first supporting portion, the first supporting portion comprising a supporting surface (an upper surface of the bottom plane), the second supporting portion 18a comprising a first surface and a second surface opposing the first surface, see Figs. 2 and 3; and 
- a second receiving unit (a face cover) 28 covering at least a portion of the edge portion of the liquid crystal panel and the side wall of the first receiving unit, see Fig. 1,
▪ wherein the light source 34, 36 and the light guide plate 20 are disposed on the supporting surface (the top surface) of the first supporting portion (a bottom plane) of the light source 
 supporter 18, see Fig. 3,
 ▪ wherein the second surface of the second supporting portion (a wall) 18a of the light source supporter 18 is in direct contact with the lateral portion 30a of the first receiving unit 30, see Figs. 2 and 3, and
▪ wherein a height of the second supporting portion 18a of the light source supporter 18 of the light source supporter is less than or equal to a height of the lateral portion 30a of the first receiving unit 30, see Fig. 3.
Claim 15 is therefore rejected.
Regarding claim 16, which depends from base claim 15, and further recites the limitation “wherein the light source is in direct contact with the first surface of the second supporting portion of the light source supporter.”
 	WO2006080201 teaches all the limitations of claim 15 as discussed above, and further teaches the light source 34, 36 is in direct contact with the first surface (the wall surface) of the second supporting portion 18a of the light source supporter 18, see Fig. 3, and ¶ [0020].
Regarding claim 17, which depends from base claim 15, and further recites “a reflective  
sheet interposed between the light guide plate and the supporting surface of the first supporting portion of the light source supporter.”
 WO2006080201 teaches all the limitations of claim 15 as discussed above.  Particularly,
the light source supporter (an aluminum head radiation plate) 18 comprises a first supporting portion (a bottom plane) and a second supporting portion (a lateral plane) 18a, see Fig. 3; wherein the top surface of the first supporting portion (a bottom plane) is an aluminum surface, which is functioned as an aluminum reflective sheet, and is considered as a reflective sheet as claimed.  Moreover, a reflective sheet interposed between a light guide plate (LGP) and a light source supporter (or a housing/bottom cover) of a liquid crystal display device is normally a required feature, which is old and well-known feature in the liquid crystal display backlight art (e.g., US Pat. No. 7,270,464 issued to Nakayoshi et al. discloses, see Figs. 1 and 2, a reflective sheet 24 interposed between the LGP 18 and a light source supporter or rear Frame 26.)
Regarding claim 18, which depends from base claim 15, and further recites “a middle frame, which is coupled to the first receiving unit, wherein at least a portion of the middle frame is in direct contact with the light source supporter.”
WO2006080201 teaches all the limitations of claim 15 as noted above, and further teaches a middle frame (a resin frame) 14, which is coupled to the first receiving unit (a shield cover) 30, wherein at least a portion (a bottom section) of the middle frame 14 is in direct contact with the light source supporter 18, see Fig. 3.
Regarding claim 19, which depends from base claim 15, and further recites “wherein the light source supporter includes metallic material.”
WO2006080201 teaches all the limitations of claim 15 as discussed above, and further teaches the light source supporter 18 is a metal plate (an aluminum head radiation plate), see Fig. 3 and ¶s [0015] and [0019].
Allowable Subject Matter
8. 	Claims 9-14 are allowed.
9. 	Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10.  	The following is a statement of reasons for the indication of allowable subject matter:              The closest prior art references, WO2006080201, Kang, Nakayoshi, Cho, Hayashi, and Okamoto, either alone or in combination, does not teach or suggest, inter alia, the limitations of: “a middle frame which is coupled to the first receiving unit, wherein a portion of the middle frame is disposed between the light source and a lateral portion of the first receiving unit,” and “wherein at least a portion of the middle frame is in direct contact with more than a substantial portion of the second surface of the second supporting portion of the light source supporter.” (claims 9-14), id. Fig. 2, or “wherein a hole is formed in the bottom portion of the first receiving unit, and the light source supporter further comprises a protrusion disposed in the hole.” (claim 6), id. Fig. 3.
Conclusion
11. 	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,194,571 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
12. 	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Henry Tran whose telephone number is (571) 272-7760.  The Examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, an applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew J. Fischer, can be reached at (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.

Signed: 

/HENRY N TRAN/Primary Examiner, Art Unit 3992                                                                                                                                                                                                                                                                                                                                                                                                                

Conferees:

/ANGELA M LIE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992